Detailed Action
This action is in response amendments filed on 01/22/2021. 
This application was filed on 04/17/2018 claiming foreign priority to Chines application no. 201710130295.8, filed 03/07/2017
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-12, 16-26 are pending.
Claims 1, 5-12, 16-26 are rejected.

Applicant Reponses
In Applicant’s Response dated 01/22/2021, Applicant amended claims 1, 12, 18, 20-23, added new claims 24-26 and 2-4, 13-15 were canceled and/or previously canceled.  Applicant argued against various rejections previously set forth in the Office Action mailed on 10/14/2020. .  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first device configured to provide.. icon… dynamically update… a second device configured to display… ” (claim 12), “a kernel for interpreting… a shell for handling…” (claim 16).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 12, 15-19, and 24-25 are rejected under 35 U.S.C 103 as being unpatentable over Skirpa (US 2010/0115430 A1, referred herein after as D1) in view of DeLuca et al. (US 2011/0066977 A1, referred hereinafter as D5) in view of Mukhi et al. (US 2011/0009984 A1, referred hereinafter as D8).   

As per claim 1, D1 discloses, 
A method for providing a website navigation icon, comprising, (D1, title, abstract). 
 providing a website navigation icon of a website, (D1, 0090-0091, 0099,  0103, 0105, 0112 discloses in one embodiment selecting favicon to present only user selected area of webpage in a “widget” (e.g. navigation icon).  D1 further discloses in 
wherein the website navigation icon directly displays information of time and weather, dynamically updating the information of time and weather, displaying the dynamically-updated information directly on the website navigation icon, (D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon  to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. weather and associated days, links, images, time etc., see figure 46) in a widget (e.g. fairly construed as “website navigation icon”), where the displayed content in the widget is periodically updated from retrieved content of webpage).
in response to receiving a single-clicking on the website navigation icon, trigging displaying a homepage of the website, (D1, 0078, 0083, 0090-0091, 0099, 0103, 0105, 0112, figure 38-41, 46-47 discloses in one embodiment selecting via clicking a favicon/icon/logo to present the whole webpage.).
in response to receiving a double-clicking on the website navigation icon, triggering displaying of plurality of menu items [inside] of the navigation icon, wherein the plurality of menu items are associated with plurality of linked items that are offered within the website, (D1, 0078, 0083, 0090-0091, 0099, 0103, 0105, 0112, figure 38-41 discloses in one embodiment selecting favicon to present only user selected area of webpage.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. 
D1 (figure 20, 0104) discloses displaying plurality of items based on user clicking on the widget/widget logo; however, D1 fails to expressly disclose – providing [icon] in response to opening the browser… 
D5 (0021, figure 3-7) discloses webpage navigation icons/widgets on dashboard page being displayed by browser, where the widgets display links, and other rich content, and allow users to select and access the linked items displayed in the browser via the widgets .  Thus, D5 clearly discloses providing icon (e.g. widgets) in response to opening/executing the browser to render to render content/widgets. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include providing [icon] in response to opening the browser.  This would have been obvious with for the purpose to providing widgets in a personalized manner in web page according to user preferences in a single network accessible location to be accessed from any number of devices as disclosed by D5. 
As noted above, D1 discloses triggering displaying of plurality of menu items inside of the navigation icon; however, D1 fails to expressly disclose - triggering displaying of plurality of menu items outside of the navigation icon. 
D8 (0042, figure 3C) discloses triggering displaying of plurality of menu items (e.g. context menu is displayed based on user selection) outside of the navigation icon (e.g. widget). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include triggering displaying of plurality of menu items outside of the navigation icon.  This would have been obvious for the purpose to providing an easy interactive interface from which a user to select various views of data to be displayed as shown and disclosed by D8. 

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses
 further including: receiving and storing a website navigation icon file, used to generate the website navigation icon, from a server, (D1, 0064, 0083 0090-0091, 0099, 0103, 0105, 0112 discloses downloading from server the website and logos for display as widget, where downloading/displaying of the website portion and logos at very least requires storage of the files in the working memory of computing device (e.g. RAM) as known in the art.).

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein the plurality of linked items are provided by using client- terminal cached website information, (D1, 0018, 0066, 0083 0090-0091, 0083, 0094, 0099, 

As per claims 12:
Claims 12 is device a claims corresponding to method claims 1, and is of substantially same scope. 
Accordingly, claims 12 is rejected under the same rational as set forth for claim 1.

As per claim 16, the rejection of claim of claim 12 further incorporated, D1 discloses
a kernel for interpreting webpage syntax and rendering webpages; and a shell for handling appearance of a browser interface and control experience, (D1, 0049, 0062, figure 2-3, discloses operating system/browser/widget (e.g. kernel/shell) for interpreting webpage syntax (e.g. xml, html) and rendering webpage in the interface and controlling of user experience as shown in at least figure 3.). 

As per claim 17, the rejection of claim 16 further incorporated, D1 discloses
An electronic device including a browser according to claim 16, (D1, 0018, 0066, 0083 0090-0091, 0094, 0099, 0103, 0105, 0112, figure 1 discloses using a electronic device including a browser.).


As per claim 18:
Claim 18 is a device claim corresponding to method claims 1, and is of substantially same scope. 
Accordingly, claim 18 is rejected under the same rational as set forth for claim 1.

As per claim 19, the rejection of claim 18 further incorporated, D1 discloses
further including at least one of: an interface device; a communication device; an input device; a speaker; and a microphone, (D1, 0018, 0066, 0083 0090-0091, 0094, 0099, 0103, 0105, 0112, figure 1 discloses using an electronic device including a browser interface, mouse etc.).

As per claim 24, the rejection of claim 1 further incorporated, D1 discloses,
wherein the information of weather displayed on the website navigation icon is generated based on a weather information service that is selected according to [user selection], (D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon  to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g.  
D1 fails to expressly disclose - to viewing frequencies of weather information services associated with a user. 
D5 (0041-0049) discloses displaying/generating portlets/widgets according to viewing frequencies of weather information services associated with a user.
 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include according to viewing frequencies of weather information services associated with a user.  This would have been obvious with for the purpose to providing widgets in a personalized manner in web page according to user preferences in a single network accessible location to be accessed from any number of devices as disclosed by D5. 

As per claims 25-26:
Claims 25-26 are device claims corresponding to method claims 24, and are of substantially same scope. 
Accordingly, claims 25-26 is rejected under the same rational as set forth for claim 24.



 	Claim 6-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US 2010/0115430 A1, referred herein after as D1) in view of DeLuca et al. (US 2011/0066977 A1, referred hereinafter as D5) in view of Mukhi et al. (US 2011/0009984 . 
	
As per claim 6:
The rejection of claim 5 further incorporated. 
D1 discloses the website navigation icon; however, D1 fails to expressly disclose wherein… icon file includes: a version number corresponding to… icon file.
D2 (0061, figure 6, figure 14 accompanying text) discloses icons having version number.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein… icon file includes: a version number corresponding to… icon file.  This would have been obvious for the purpose using version number to change, modify and/or display most up-to-date icons/content as disclosed by D2 and known in the art. 

	
As per claim 7, the rejection of claim 6 further incorporated, D1 discloses,
further including: updating website navigation icon file, (D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon  to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. weather and associated days, links, images, time etc., see figure 46) in a widget (e.g. fairly construed as “website 

As per claim 20, the rejection of claim 18 further incorporated, D1 discloses,
receive and store a website navigation icon file, used to generate the website navigation icon, from a server, (D1, 0064, 0083 0090-0091, 0099, 0103, 0105, 0112 discloses downloading from server the website and logos for display, where downloading/displaying of the website/logos at very least requires storage of logo/favicon file in the working memory of computing device (e.g. RAM) as known in the art.).
update website navigation icon file, (D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon  to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. weather and associated days, links, images, time etc., see figure 46) in a widget (e.g. fairly construed as “website navigation icon”), where the displayed content is periodically updated from retrieved content of webpage.  Additionally, see D2 (0061, figure 6, figure 14
D1 disclose website navigation icon; however D1 fails to expressly disclose - wherein the… icon file includes a version number corresponding to the… icon file.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the… icon file includes a version number corresponding to the… icon file.  This would have been obvious for the purpose using version number to change, modify and/or display most up-to-date icons/content are displayed as disclosed by D2 and known in the art.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US 2010/0115430 A1, referred herein after as D1) in view of DeLuca et al. (US 2011/0066977 A1, referred hereinafter as D5) in view of Mukhi et al. (US 2011/0009984 A1, referred hereinafter as D8) in view of Matsuhashi (US 2015/0009230 A1, referred herein after as D2) in view of Su et al. (US 2015/0081633 A1, referred herein after as D3). 

As per claim 8, the rejection of claim 7 further incorporated, D1 discloses
Updating the stored website navigation file includes: receiving an updated website navigation icon file from the server; and providing an updated website navigation icon file according to the updated website navigation icon file, ((D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”).  D1 further discloses in another embodiment selection of 
D1/D2 discloses sending version to client for comparison; however, D1/D2 fails to expressly disclose sending the version number corresponding to the stored… file to the server.
D3 (figure 1 and accompanying text) sending the version number corresponding to the stored… file to the server.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include sending the version number corresponding to the stored… file to the server.  This would have been obvious for the purpose using version number to change or update data sent to the client based on version number comparison as disclosed by D3.  

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein the updated website navigation icon is provided at a predetermined time interval, (D1, 0078, 0090-0091, 0099, 0103, 0105, 0112 discloses in one embodiment selecting favicon  to present only user selected area of webpage (e.g. fairly construed as “website navigation icon”.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US 2010/0115430 A1, referred herein after as D1) in view of DeLuca et al. (US 2011/0066977 A1, referred hereinafter as D5) in view of Mukhi et al. (US 2011/0009984 A1, referred hereinafter as D8) in view of Monk, IV et al. (US 2011/0302234 A1, referred hereinafter as D6).  

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses
wherein, using the client-terminal cached website information, (D1, 0018, 0066, 0083 0090-0091, 0094, 0099, 0103, 0105, 0112 discloses in one embodiment selecting via double clicking favicon (e.g. navigation icon) to present only user selected area of webpage, where geometric data indicating selection area are stored in a cookie.   D1 further discloses in another embodiment selection via double clicking of shortcut icon (e.g. navigation icon) to display specific content of a webpage (e.g. weather, links, images, time etc., see figure 46).).
D1 fails to expressly disclose - is determined based on determining that the browser is connected to mobile data network.
However, D6 (0015) discloses loading data from database/server determined based on determining that the browser is connected to mobile data network.   
determined based on determining that the browser is connected to mobile data network.  This would have been obvious for the purpose of requesting lightweight data based on available connection speed as disclosed by D6. 

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa (US 2010/0115430 A1, referred herein after as D1) in view of DeLuca et al. (US 2011/0066977 A1, referred hereinafter as D5) in view of Mukhi et al. (US 2011/0009984 A1, referred hereinafter as D8) in view of Stekkelpak et al. (US 2015/0193390 A1, referred hereinafter as D7). 

As per claim 21, the rejection of claim 1 further incorporated, D1 discloses,
wherein the plurality of linked items comprise a plurality of website channels, (D1, 0078, 0083, 0090-0091, 0099, 0103, 0105, 0112, figure 38-41 discloses in one embodiment selecting favicon to present only user selected area of webpage.  D1 further discloses in another embodiment selection of shortcut icon to display specific content of a webpage (e.g. weather and associated days, links, images, time etc., see figure 46) in a widget (e.g. fairly construed as “website navigation icon”), where the displayed content is periodically updated from retrieved content of webpage.  In particular, figures 38-41 shows and discloses the widget having scrollbars when clicked/doubled clicked (see para 0083) allows user to scroll to other portions of the webpage having links or content while still displaying the widget and without clicking  
D1 fails to expressly disclose - wherein the method further comprises: determining the plurality of website channels based on access frequencies associated with a user.
However, D7 (0033, figure 3) discloses determining and reordering the plurality of website channels/links based on access frequencies associated with a user.   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the method further comprises: determining the plurality of website channels based on access frequencies associated with the user.  This would have been obvious for the purpose using frequency data to re-arrange links in order to allow links visited most to appear early in a list of links as disclosed by D7.  

As per claims 22-23:
Claims 22-23 is browser/device a claims corresponding to method claims 21, and is of substantially same scope. 
Accordingly, claims 22-23 are rejected under the same rational as set forth for claim 21.

Response to Arguments
	Applicant’s arguments filed on 10/14/2020 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections.

Applicant argues that “Applicant respectfully submits that a person having ordinary skill in the art would understand that the “device” recited in Claim 12 and the “kernel” recited in Claim 16 have sufficient meanings” as to the structures that perform these functions. Accordingly, withdrawal of the interpretation is respectfully requested” (response pages 13). 
The examiner disagrees. 
MPEP 2181  states “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of fact… Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f).”   Thus, the limitations “a first device configured to provide.. icon… dynamically update… a second device configured to display” (claim 12), “a kernel for interpreting… a shell for handling…” (claim 16) are properly interpreted as invoking 112(f) interpretation. 
Accordingly, applicant’s argument is not persuasive.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144